Citation Nr: 1711712	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-18 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, claimed as Gulf War Syndrome.

2.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991, to include service in Southwest Asia.  He is the recipient of numerous awards and decorations, to include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was remanded in November 2014 for additional development and now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on active duty in the Southwest Asia Theater during the Persian Gulf War.

2.  In a final decision issued in April 2010, the RO denied the Veteran's claims of entitlement to service connection for hypertension, multiple joint pain, digestive problems, neurologic symptoms, and cardiovascular signs.

3.  Service connection for PTSD with MDD, tension and migraine type headaches, and irritable bowel syndrome has already been established, and the issue of entitlement to service connection for sleep apnea has been separately perfected for appeal and is addressed in the remand section of this decision.

4.  The Veteran does not have signs or symptoms of an undiagnosed illness or other chronic qualifying disability that have not been previously separately and finally adjudicated, separately service-connected, or addressed in the remand section of this decision.


CONCLUSION OF LAW

The criteria for service connection for an undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, claimed as Gulf War Syndrome, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a June 2009 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided with a VA examination in January 2010.  The Board finds that the examination is sufficient to decide the claim as report is adequate as it is based upon consideration of the Veteran's prior medical history and examination, describe his complaints in sufficient detail so that the Board's determination is a fully informed one, and contain reasoned explanations.   In this regard, the Board notes that, in July 2013, the Veteran's representative stated that the January 2010 VA examination reflected that the Veteran had no undiagnosed illnesses, but was silent as to the etiology of the conditions that he claims are included in the signs and symptoms of a medically unexplained illness.  However, this argument is vague, and the representative made no reference to any medical evidence that establishes a medically unexplained chronic multisymptom illness, or a diagnosed disorder to which such signs and symptoms have been attributed, that have not been previously separately and finally adjudicated, separately service-connected, or addressed in the remand section of this decision.  Therefore, the Board finds that there is no prejudice in adjudicating the Veteran's claim at this time.  Consequently, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.   

Furthermore, Board finds there has been substantial compliance with the Board's November 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the Board remanded the case in order to obtain any outstanding VA medical treatment records from the Shreveport, Louisiana, VA Medical Center, including, but not limited to, any records created prior to April 2008, as well as any more recent records created during the pendency of the appeal.  Such records were obtained in April 2015.  Therefore, the Board finds that there has been substantial compliance with the Board's November 2014 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including those pertinent to service, establish that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in service incurrence or aggravation of a disease or injury; and a nexus between the claimed in service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a Veteran has served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disease to a degree of 10 percent or more within one year from the date of separation from service, such manifestations shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. § 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The record reflects that the Veteran is in receipt of the Combat Action Ribbon. As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran. The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Service connection may also be established for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that manifests either during active service in the Southwest Asia Theater during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2021, and cannot be attributed to any known clinical diagnosis by history, physical examinations, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from (A) an undiagnosed illness or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2)(i).  Examples of medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms include: (1) chronic fatigue syndrome; (2) fibromyalgia; and (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases) such as irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period are considered chronic.  The six month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(5).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of claims based on an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement of a nexus or association between the claimed disability and in service incurrence or aggravation.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran's military records reflect that he served in Saudi Arabia and Kuwait during Operation Desert Storm from February 1991 to April 1991.  Therefore, the Board finds that he served on active duty in the Southwest Asia Theater during the Persian Gulf War. 

Further, in his original April 2009 Veteran's Application for Compensation and/or Pension, the Veteran, as relevant, claimed entitlement to service connection for irritable bowel syndrome, headaches, hypertension, multiple joint pain, neurologic tic, digestive problems, cardiovascular signs, and sleep disturbance as due to his Persian Gulf service.  He also separately claimed service connection for Gulf War Syndrome.  In such form, the Veteran alleged exposure to environmental hazards consistent with his service in Southwest Asia, to include oil, fire, smoke, and depleted uranium.  In support of such claim, he submitted a copy of an October 2000 letter pertaining to his Persian Gulf Registry examination, which was noted to have revealed minimal mitral regurgitation on echocardiogram, hypertension, multiple joint pains, headaches, nasal symptoms, intermittent diarrhea, peptic ulcers, and neurologic tic.

The April 2010 rating decision granted service connection for tension headaches, and denied service connection for irritable bowel syndrome, hypertension, multiple joint pain, digestive problems, neurologic symptoms, cardiovascular signs, sleep apnea, and Gulf War Syndrome.  Thereafter, in his October 2010 notice of disagreement, the Veteran indicated that he disagreed with the denial of service connection for irritable bowel syndrome, hypertension, multiple joint pain, digestive problems, neurologic symptoms, cardiovascular signs, sleep apnea, and Gulf War Syndrome.  However, with regard to Gulf War Syndrome, the Veteran stated that such was an undiagnosed disease with many symptoms, of which all of his claims were linked to.  

Thereafter, in May 2011, a statement of the case was issued as to the issues of entitlement to service connection for irritable bowel syndrome, hypertension, multiple joint pain, digestive problems, neurologic symptoms, cardiovascular signs, sleep apnea, and Gulf War Syndrome.  However, in his June 2011 substantive appeal (VA Form 9), the Veteran limited his appeal as to the issues of entitlement to service connection irritable bowel syndrome, sleep apnea, and Gulf War Syndrome.  In regard to the claim pertaining to Gulf War Syndrome, he stated that the diagnoses of irritable bowel syndrome and sleep apnea are qualifying chronic disabilities.  Consequently, the April 2010 rating decision is final as to the denial of service connection for hypertension, multiple joint pain, digestive problems, neurologic symptoms, and cardiovascular signs.  Further, a May 2013 rating decision awarded service connection for irritable bowel syndrome.

With regard to the finality of the April 2010 rating decision as to the issues of entitlement to service connection for hypertension, multiple joint pain, digestive problems, neurologic symptoms, and cardiovascular signs, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a statement of the case, a substantive appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

In the instant case, as the Veteran did not file a timely substantive appeal as to the issues of entitlement to service connection for hypertension, multiple joint pain, digestive problems, neurologic symptoms, and cardiovascular signs following the issuance of the May 2011 statement of the case.  Furthermore, no evidence pertaining to such issues was received within the remainder of the appeal period and no additional relevant service department records have since been associated with the record.  38 C.F.R. §§ 3.156(b), (c).  Consequently, the April 2010 rating decision is final as to such issues.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009) [(2016)].  Furthermore, the Veteran has not subsequently filed an application to reopen such previously denied claims.  Therefore, to the extent that the Veteran claims that he has signs of symptoms of an undiagnosed illness or other chronic qualifying disability manifested by hypertension, multiple joint pain, digestive problems, neurologic symptoms, and cardiovascular signs, such claims have been separately and finally adjudicated and, as such, may not be addressed herein.  Furthermore, service connection for PTSD with MDD, tension and migraine type headaches, and irritable bowel syndrome has already been established, and the issue of entitlement to service connection for sleep apnea has been separately perfected for appeal and is addressed in the remand section of this decision.

Moreover, upon a review of the record, the Veteran does not have signs or symptoms of an undiagnosed illness or other chronic qualifying disability that have not been previously separately and finally adjudicated, separately service-connected, or addressed in the remand section of this decision.  In this regard, while the record, to include post-service VA treatment records and a January 2010 VA examination, reflects complaints of joint and muscle pain, gastroesophageal reflux disease, numbness, mitral valve regurgitation, and hypertension; however, such matters were separately and finally adjudicated in the April 2010 rating decision and are not presently before the Board.  Furthermore, the Veteran's diagnosed disabilities of PTSD with MDD, tension and migraine type headaches, and irritable bowel syndrome have been service-connected, and his claim for service connection for sleep apnea, a known clinical diagnosis, is being developed further in accordance with the remand directives.  Moreover, a review of the record does not include any additional signs or symptoms of an undiagnosed illness or other chronic qualifying disability.  In fact, the January 2010 VA examiner considered the Veteran's medical history as well as his lay statements, and conducted a complete examination, but found that the examination was negative for an undiagnosed illness.  

Furthermore, in his October 2010 notice of disagreement, the Veteran himself has indicated that his alleged "Gulf War Syndrome" was an undiagnosed disease with many symptoms, of which all of his claims were linked to, and, in his June 2011 substantive appeal, he stated that the diagnoses of irritable bowel syndrome and sleep apnea are qualifying chronic disabilities.  Such statements reflect that the Veteran himself considers his other claims to be reflective of "Gulf War Syndrome," and he has not described, nor does the record show, any additional signs or symptoms of an undiagnosed illness or other chronic qualifying disability that have not been previously separately and finally adjudicated, separately service-connected, or addressed in the remand section of this decision.

Consequently, the Veteran's claim for service connection for an undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A.  § 1117, claimed as Gulf War Syndrome, must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim and, as such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for service connection for an undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117, claimed as Gulf War Syndrome, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process if followed and there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board notes that the record reflects that the Veteran has a current diagnosis of sleep apnea. See VA treatment record (March 2007); VA examination (January 2010).  He claims that he has sleep apnea as a result of his service in Southwest Asia.  As noted previously, he has alleged exposure to environmental hazards consistent with his service in Southwest Asia, to include oil, fire, smoke, and depleted uranium.  Furthermore, in his October 2010 notice of disagreement and June 2011 substantive appeal, the Veteran stated that he has had difficulty sleeping since service and, while he has been issued a CPAP machine, he is unable to utilize it due to repeated anxiety attacks caused by the restrictive mask.  In this regard, while the Veteran has not claimed that his sleep apnea is secondary to his PTSD with MDD, which includes symptoms of anxiety, the Board has a duty to consider all theories of entitlement to the benefit sought. See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).

Consequently, in light of the nature of the Veteran's service in Southwest Asia and alleged exposures therein, his complaints of difficulty sleeping since service, his current diagnosis of sleep apnea, and his allegation that his anxiety does not allow him to use the CPAP mask, the Board finds that a remand is necessary in order to afford him a VA examination so as to determine the etiology of such disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4)(i).

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for sleep apnea.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for sleep apnea as secondary to service-connected PTSD with MDD.  

2.  Schedule the Veteran for a VA examination with an appropriate VA medical professional to evaluate the current nature and etiology of sleep apnea.  The entire claims file, including a copy of this Remand, must be made available to the examiner.  The examiner must review the entire claims file.  Thereafter, the examiner should provide an opinion with respect to the following questions:

(A)  Is it at least as likely as not (i.e., a 50 percent probability) hat the Veteran's diagnosed sleep apnea had its onset during service, or is otherwise related to service, to include exposure to environmental hazards consistent with his service in Southwest Asia, to include oil, fire, smoke, and depleted uranium.  In offering such opinion, the examiner should consider the Veteran's statement that he has had difficulty sleeping since service.

(B)  Is it at least as likely as not (i.e., a 50 percent probability) hat the Veteran's diagnosed sleep apnea is caused OR aggravated by his PTSD with MDD.  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  In offering such opinion, the examiner should consider the Veteran's statement that, while he has been issued a CPAP machine, he is unable to utilize it due to repeated anxiety attacks caused by the restrictive mask.

A rationale should be provided for any opinion offered.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


